Title: James Madison to Joseph C. Cabell, 7 February 1827
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                Feby. 7. 1827
                            
                        
                        Your favor of January 24. came duly to hand, & relieved me very agreeably from the anxiety produced
                            by the delay of the Report from the Visitors. The improvements made in our code, could not fail to have the good effect
                            you mention on the public disposition towards the University. I had hoped for a greater effect than yet appears on the
                            liberality of the Legislature. You can judge better than I can of the modification of the finances most likely to
                            facilitate the aids we need.
                        In conformity to the opinion of the Visitors assembled at Richmond, I gave notice to the Proctor, that the
                            two discontinued Hotels were to be put again under the charge of their former Keepers. It is to be hoped that the change
                            in the relations between all of them, and the Students will produce a change for the better on both sides. If it shoud not
                            on that of the Hotel Keepers, a remedy is provided; but will it not be well to make it more prompt and efficacious than
                            the late enactment on that subject authorises?
                        I observe that the Governour has taken up the case of the Journals in a very proper message to the
                            Legislature. It seems that the necessity was even greater than I was aware. I had understood that the set at Richd. was
                            compleat, whilst there is a chasm of three Sessions. From the abortive enquiries I have made in order to fill the greater
                            one in my set, and which were extended even to Kentucky making formerly a part of Virga. I apprehend there is some
                            uncertainty whether the time has not already passed for replacing the losses. If you can readily obtain a note of the
                            missing copies in the public set, be so good as to mention them; and if they exist in my broken set, I will hold them
                            ready for the use in question. Health & a happy issue out of all your difficulties
                        
                            
                                James Madison
                            
                        
                    Should Mr. Coles have left Richmond do me the favor to have the inclosed put into the P.O: with a change of the address,
                            from Richd. to Washington.